      Case 3:19-cv-00620-AWT Document 19 Filed 04/30/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


JOHN DOE                                              :
                                                      :
         Plaintiff                                    :              CIVIL ACTION NO.:
                                                      :              3:19-cv-00620-AWT
vs.                                                   :
                                                      :
YALE UNIVERSITY, ET AL                                :
                                                      :
         Defendants                                   :              APRIL 30, 2019

                             DEFENDANTS’ MOTION TO SEAL

         Pursuant to Rule 5(e)(4)(b) of the Local Rules of Civil Procedure for the District Court

for the District of Connecticut, and in anticipation of filing an opposition brief, the defendants

hereby move to file under seal their Memorandum of Law in Opposition to Plaintiff’s Motion

for a Temporary Restraining Order and a Preliminary Injunction and the supporting exhibits

attached to the Affidavit of Patrick M. Noonan.

         The opposition brief and supporting exhibits contain information protected from

disclosure by the Federal Educational and Privacy Rights Act, including sensitive and

confidential information related to a complaint of sexual misconduct.           Specifically, the

documents contain identifying information concerning the plaintiff and the Yale University

student who filed a complaint of sexual misconduct against him, as well as several other Yale

University students who were involved in the investigation of that complaint. The documents

also describe specific details concerning the allegations of sexual misconduct. By filing under
   Case 3:19-cv-00620-AWT Document 19 Filed 04/30/19 Page 2 of 3




seal, the defendant seeks to protect the confidentiality interests of its students, including the

plaintiff.

        The defendants note that the plaintiff filed under seal his Memorandum of Law in

Support of Motion for a Temporary Restraining Order and a Preliminary Injunction,

presumably for the same reasons advanced by the defendants. Defense counsel inquired as to

whether plaintiff’s counsel would consent to the granting of this motion, but received no

response prior to filing the motion.



        WHEREFORE, the defendants respectfully request that the motion to seal be granted.




                                                     THE DEFENDANTS,
                                                     YALE UNIVERSITY, MARVIN
                                                     CHUN, JOHN MAYES, JORDAN
                                                     PILANT, MARIA PINANGO, MARK
                                                     SOLOMON, JORDON WHITE AND
                                                     ANGELA GLEASON



                                                BY: /s/ Patrick M. Noonan (#ct00189)
                                                    Patrick M. Noonan
                                                    Colleen Noonan Davis (#ct27773)
                                                    Donahue, Durham & Noonan, P.C.
                                                    741 Boston Post Road
                                                    Guilford, CT 06437
                                                    (203) 458-9168




                                               2
   Case 3:19-cv-00620-AWT Document 19 Filed 04/30/19 Page 3 of 3




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.



                                                                       /s/
                                                                 Patrick M. Noonan




                                                 3
